Title: To James Madison from Richard Söderström, 18 March 1802 (Abstract)
From: Söderström, Richard
To: Madison, James


18 March 1802, Washington. “As I am fully convinced that acting only as agent agreeable to power of Attorney for an Individual, and not in any publick Capacity I have no Claim to any determination from, or right to make any direct application to the Executive, and less in consequence of the obliging informations you have both in writing and Verbell given me; which is, that when the Court of the United States have given their final Decree in any Case, the Claimer must petition Congress for the money, when no appropriation is made. In consequence of this, and of what you told me yesterday, which confirmed the above, that application for such payments must be made to Congress, I have therefore prepared a petition which I intend to have presented to Congress to day, and of which I have the Honor to inclose you a Copy.”
 

   
   RC and enclosure (DNA: RG 59, NFC, vol. 1). RC 2 pp.




   
   See JM to Söderström, 23 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:461).



   
   Söderström enclosed a petition to Congress (4 pp.) on behalf of Paolo Paoly, master of the Danish merchant schooner Amphitheater, which sailed from St. Thomas in January 1800, was taken at Saint-Domingue as a prize by Capt. William Maley of the U.S. armed schooner Experiment, and was subsequently condemned in the district court at Philadelphia as a French armed vessel; in May 1801 the sentence was reversed on appeal in the Pennsylvania circuit court. A bill for Paoly’s relief was passed by both houses of Congress in April 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 259, 1141).


